The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 473 (AC 12650), is granted, limited to the following issue:
*914Decided February 16, 1995
The Supreme Court docket number is SC 15204.
Elizabeth M. Inkster, assistant public defender, in support of the petition.
Rita M. Shair, assistant state’s attorney, in opposition.
“Under the circumstances of this case, should the defendant have been allowed the cross-examination of the state’s key witness on the circumstances surrounding the arrest and the bias and motive for the subsequent statement?”